DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. Applicant alleges that Stahl-Offergeld does not teach or suggest any relationship between the width of the exciting conductor (106) and a width of the contact areas (102a-e), however said allegation was found unpersuasive. Applicant is respectfully reminded that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). In this case, Stahl-Offergeld, in figure 6A of his drawings, explicitly discloses an exciting conductor (106) having a width that is substantially the same as a width of the contact areas (102a-e). In other words, the ratio of the width of the excitation conductor 106 to the width of the contact areas (102a-e) is ~1, which satisfies the inequality                         
                            0.3
                            ≤
                            
                                
                                    W
                                
                                
                                    c
                                
                            
                            /
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                            ≤
                            1.0
                        
                    . 

    PNG
    media_image1.png
    218
    305
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl-Offergeld et al. (US Patent No. 9,116,192) in view of Hioka et al. (US Pub. No. 2018/0159025).
Regarding claims 1 and 2, Stahl-Offergeld teaches a semiconductor device (Fig. 6, item 100), comprising:
a semiconductor substrate (108) of a first conductivity type;
a vertical Hall element (104) provided on the semiconductor substrate; and 
an excitation conductor (106) provided directly above the vertical Hall element with an intermediation of an insulating film (an insulation is implicit between the contacts and the excitation conductor);
the vertical Hall element comprising:
a semiconductor layer of a second conductivity type provided on the semiconductor substrate (implicit for a vertical Hall element);
a plurality of electrodes (102a-102e) provided on the surface of the semiconductor layer along a straight line, and 
a ratio                         
                            
                                
                                    W
                                
                                
                                    c
                                
                            
                            /
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                        
                     between a width                         
                            
                                
                                    W
                                
                                
                                    c
                                
                            
                        
                     of the excitation conductor and a width                         
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                        
                    if each of the plurality of the electrodes satisfying an inequality                         
                            0.3
                            ≤
                            
                                
                                    W
                                
                                
                                    c
                                
                            
                            /
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                            ≤
                            1.0
                        
                     (Fig. 6A, the width of electrodes 102a-102e slightly overlapped the width of the excitation conductor 106);

Stahl-Offergeld is silent regarding the plurality of electrodes constituted from a high-concentration second conductivity type impurity region.
However, contacts for semiconductor vertical hall elements, constitute by high concentration impurity regions, are well known in the art as evidence by teaching of Hioka (para. 22).
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute contacts having high concentration impurity regions for said contacts in the vertical Hall sensor in order to improve the sensitivity and accuracy of the measurements.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 4, the prior art does not teach or suggest a ratio                         
                            h
                            /
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                        
                     between a distance h from a center of the vertical Hall element in a substrate depthwise direction to a lower surface of the excitation conductor and the width                         
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                        
                     of each of the plurality of electrodes is equal to or less than 0.4, in combination with all other limitations set forth in the claim. Furthermore, as pointed out in the remarks, setting the ratio                         
                            h
                            /
                            
                                
                                    W
                                
                                
                                    H
                                
                            
                        
                     of 0.4 or less configured to suppress heating of an excitation conductor from affecting a peripheral circuit (specification para. 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852